Citation Nr: 1048037	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the right hand with arthritis.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to September 
1945 and is a recipient of the Purple Heart and Silver Star 
medals, as well as the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board finds that although the Veteran's notice of 
disagreement in November 2007 contests a rating action of that 
same month it is still timely as to an earlier February 2007 
decision.  Moreover, a March 2007 communication, while indicating 
a request for increase as to the disabilities at issue, 
references medical evidence that pre-dates the February 2007 
rating action.  Thus, the Veteran is clearly not expressing that 
his disability worsened since that time, but rather the 
communication should be construed as a notice of disagreement 
with the February 2007 rating.  Thus, the rating on appeal is 
that issued in February 2007.  

In March 2010, the Veteran testified at a hearing before the 
undersigned sitting at the RO.  A transcript of the hearing is of 
record.

In May 2010, the Board remanded the matter for additional 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's service-connected right hand disability is 
characterized by subjective complaints of pain and objective 
evidence of diminished grip strength.

2.  The competent evidence reveals lumbar flexion limited to no 
more than 70 degrees, and the Veteran has raised credible 
complaints of pain and greater limitation upon flare-up; there is 
no showing of incapacitating episodes, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the right hand with arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.1-4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5228, 5229, 5230, 4.73, 
Diagnostic Code 5309 (2010).

2.  The criteria for a rating of 20 percent lumbosacral strain 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

Here, the Veteran was sent letters in October 2006, December 
2008, June 2010, and September 2010 that fully addressed all 
notice elements.  The October 2006 letter was issued prior to the 
initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate the 
claim and of the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, the letter informed 
the Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Accordingly, no further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and VA examination reports dated in August 2007 and 
June 2010.  
It is acknowledged that the Veteran has challenged the adequacy 
of the June 2010 examination.  In an August 2010 statement, he 
indicated that he was not required to perform "any type of 
flexion or any physical test."  However, a review of the 
examination report clearly shows that such testing was performed.  
As such, the Veteran's complaints as to the adequacy of the 
examination are not deemed persuasive.  It is true that the 
examiner did not address incapacitating episodes.  However, no 
evidence of record indicates any physician-prescribed bed rest.  
Moreover, the Veteran has not claimed that any such evidence 
exists.  Under such circumstances, the examination is found to be 
adequate, and there is no indication of any material worsening of 
the condition since June 2010.  

Further regarding the duty to assist, the Veteran's statements in 
support of the claim are of record, including testimony provided 
at a March 2010 Board hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet App. 505 
(2007).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

I.  Residuals of a gunshot wound, right hand


In this case, the Veteran's service-connected residuals of a 
gunshot wound to the right hand with arthritis is currently 
assigned a 10 percent disability rating under the rating criteria 
of  38 C.F.R. § 4.71a, Diagnostic Code 5309.  See 38 C.F.R. § 
4.20 (2010).

Under Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  See generally 38 C.F.R. § 4.73.  
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.

Under VA regulations, a "slight" muscle disability results from 
an injury that is a simple muscle wound without debridement or 
infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service department 
records must show a superficial wound with brief treatment and 
return to duty, as well as healing with good functional results.  
There must be no evidence of any of the cardinal signs or 
symptoms of muscle disability. See 38 C.F.R. § 4.56 (d)(1)(ii).  
The objective findings must show that there is a minimal scar, 
and must be negative for evidence of a fascia defect, atrophy, or 
impaired tonus, as well as be negative for impairment of function 
or retained metallic fragments in the muscle tissue.  See 38 
C.F.R. § 4.56 (d)(1)(iii).

Moderate disability of muscles results from through-and- through 
or deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  It requires some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles results from through and 
through or deep penetrating wound with debridement, prolonged 
infection, sloughing of soft parts, and intermuscular scarring.  
It requires indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles results from through and through 
or deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, sloughing of soft parts, and intermuscular 
binding and scarring.  It requires ragged, depressed and adherent 
scars; loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4). 

If present, the following are also signs of severe muscle 
disability: (a) x-ray evidence of minute multiple scattered 
foreign bodies; (b) adhesion of the scar; (c) diminished muscle 
excitability on electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing group 
of muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

Finally, an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b).

Diagnostic Code 5309 (2010) provides evaluations for disability 
of Muscle Group IX.  The muscles involved in Muscle Group IX 
include the intrinsic muscles of the hand, including the thenar 
eminence; short flexor, opponens, abductor and adductor of the 
thumb; hypothenar eminence; short flexor, opponens and abductor 
of the little finger; 4 lumbricales; 4 dorsal and 3 palmar 
interossei.  The functions affected by these forearm muscles 
include strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  

A note to Diagnostic Code 5309 indicates that the hand is such a 
compact structure that isolated muscle injuries are rare, as 
there are often complications with injuries of the bones, joints, 
tendons, etc and thus, hand injuries are rated on limitation of 
motion.  Id.  Thus, the criteria relating to the gradations of 
muscle injury under 38 C.F.R. § 4.56 are not for application 
here.  In any event, to the extent that another diagnostic code 
for muscle injuries, such as 5308, concerning extension of the 
wrists, fingers, and thumb applies, the record is devoid of any 
findings demonstrative of moderately severe muscle injury.  As 
will be noted below, the record does show slight decrease in grip 
strength, but this is not commensurate with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment. 

As noted, the Veteran is currently assigned a 10 percent rating 
for his right hand disability, so the Board will review all 
applicable criteria that would warrant a rating in excess of 10 
percent.  The record shows that the Veteran is right-hand 
dominant and x-rays reveal small metallic fragments along the 
fifth metatarsal, as well as osteoarthritic type changes.  Thus, 
an analysis must be made of the criteria governing the rating of 
range of motion, arthritis, muscle injuries, and nerve 
impairment.  Accordingly, in order to warrant an increased 
rating, the Veteran's right hand disability must be characterized 
by unfavorable ankylosis of the thumb; ankylosis of two or more 
digits of the same hand; or limitation of motion of the thumb 
with a gap of more than two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2010).  

Upon VA examination dated in August 2007, the Veteran complained 
of occasional discomfort in the right wrist.  Objectively, range 
of motion of the metacarpophalangeal joints was from zero to 90 
degrees in all digits.  Range of motion of the proximal 
interphalangeal joints from zero to 100 degrees and of the distal 
interphalangeal joints was from zero to 45 degrees.  There was no 
evidence of any localized tenderness throughout the joints and 
sensation was symmetric to touch in both hands.  Carpal tunnel 
and Tinel's tests were negative.  

Upon VA examination dated in June 2010, the Veteran reported 
decreased strength and dexterity in the right hand.  He alleged 
that he experienced flare-ups several times a week, each lasting 
a few hours.  He was able to perform the activities of daily 
living, though at a slow pace.  Upon physical examination of the 
right hand, there was no edema, effusion, tenderness, 
instability, heat, redness, abnormal movement or guarding of 
movement.  There was deformity consistent with arthritic changes.  
There was evidence of weakness of grip strength, 4 out of 5.  
There was no painful motion of the joints.  There was no gap in 
inches between the fingers and the thumb or the fingers and the 
palmar transverse crease.  No atrophy was noted.  Dorsiflexion 
was from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, 
radial deviation was from 0 to 20 degrees, and ulnar deviation 
was from 0 to 45 degrees.  There was pain at the terminal range 
of motion only, and there was no change in range of motion with 
repetitive movement, and there was no weakness, fatigue, lack of 
endurance, or incoordination.  

Upon reviewing the rating criteria and the aforementioned 
evidence, the Board finds that the Veteran's right hand 
disability is most consistent with the currently assigned 10 
percent disability evaluation and that an increased disability 
evaluation is not warranted.  The objective clinical evidence of 
record does not show that the Veteran's disability is productive 
of symptoms indicative of favorable or unfavorable ankylosis or 
limitation of motion of the thumb with a gap of more than two 
inches between the thumb pad and the fingers.  Although there is 
evidence of weakness of grasp, there is no evidence of limitation 
of motion throughout the period in question showing a gap of more 
than two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers so as to warrant 
a 20 percent rating for the Veteran's dominant (major) right 
hand.  See 38 C.F.R. § 3.71a, Diagnostic Codes 5216-5230 (2010).

The Board has also considered whether an increased disability 
rating is warranted for the Veteran's right hand disability based 
on functional loss due to pain, weakness and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca.  In this regard, 
the Board acknowledges the Veteran's complaints of chronic pain 
and decreased grip strength this does not approximate ankylosis 
or limitation of motion of the thumb with a gap of more than two 
inches between the thumb pad and the fingers at any point 
throughout the pendency of this appeal.  Additionally, to the 
extent that the finding of pain at the endpoint of motion of the 
right wrist is applicable here, such pain did not result in 
additional functional limitation and therefore cannot serve as a 
basis for an increased rating.  In sum, a higher rating based on 
DeLuca or staged ratings under Hart is not warranted.   

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent for 
the Veteran's residuals of a gunshot wound to the right hand with 
arthritis, on either a schedular or extra-schedular basis.  As 
the preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Lumbosacral Strain

Throughout the rating period on appeal, the Veteran's lumbosacral 
strain has been evaluated as 10 percent disabling under 
Diagnostic Code 5237.  That diagnostic code is evaluated under 
the general rating formula for diseases and injuries of the 
spine.  

Under the general rating formula, a 20 percent rating is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.

In order to be entitled to the next-higher 40 percent evaluation, 
the evidence must demonstrate forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
38 C.F.R. § 4.71a, DC 5243.  

Additionally, under Diagnostic Code 5243, concerning 
intervertebral disc syndrome, a 10 percent rating applies where 
there are incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months. A 
20 percent disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note (1) to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In the present case, VA examination in August 2007 revealed 
lumbar forward flexion to 80 degrees, and a combined range of 
motion of 240.  VA examination in June 2010 revealed lumbar 
forward flexion to 70 degrees, and a combined range of motion of 
170.  On both occasions, there was no decrease in motion with 
repetitive movement and there was no fatigue, weakness, lack of 
endurance, or incoordination.  However, on both occasions the 
Veteran did raise complaints of pain.  At the more recent 
examination, he endorsed daily pain with flare-ups.  Each flare-
up occurred a few times per week and would last for a few hours.

Again, at the most recent examination, the Veteran could forward 
flex to 70 degrees.  Limitation to 60 degrees would entitle him 
to the next-higher evaluation.  Here he has presented credible 
evidence of flare-ups during which his limitation and lumbar 
function would very likely approximate the next-higher criteria.  
Moreover, he is competent to report his lay-observable back pain.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board 
finds support for assignment of a 20 percent rating for the low 
back disability on appeal.

While a 20 percent rating is deemed warranted, the Board finds no 
basis for an evaluation in excess of that amount.  Indeed, the 
range of motion findings as set forth above do not approximate 
limitation of lumbar flexion to 30 degrees, even considering 
DeLuca factors.  Moreover, there is no showing of ankylosis or 
disability comparable therewith.  Finally, while the Veteran 
stated in an August 2010 communication that he was 
"incapacitated due to (his) back condition," the record does 
not show, and he has not expressly contended, to have been 
prescribed bed rest by a physician.  Accordingly, a higher 
evaluation is not warranted under Diagnostic Code 5243.

The Board acknowledges Note (1) to the general rating schedule, 
which instructs the rater to evaluate neurologic findings 
separately.  Here, however, objective examination indicated 
normal neurologic findings.  Indeed, per the June 2010 VA 
examination report, the Veteran denied numbness or paresthesias.  
Objectively, motor, sensory and reflex testing were all normal.  
As such, assignment of a separate evaluation for a neurologic 
component of the low back disability is not in order here.

In sum, a 20 percent rating, but no higher, is warranted for the 
low back disability at issue.  In reaching this conclusion, the 
benefit of the doubt doctrine has been appropriately applied. See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular rating

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected residuals of a gunshot 
wound to the right hand, but the medical evidence reflects that 
those manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  As the rating schedule 
is adequate to evaluate the disability, referral for 
extraschedular consideration is not in order.


ORDER

A rating in excess of 10 percent for residuals of a gunshot wound 
to the right hand with arthritis is denied.

A 20 percent rating for lumbosacral strain is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


